Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 07/27/2022. 
Claims 1-2, 4-6, 9-11, 13-16, 31-32, 34-37, 40-42 are pending and presented for examination. Claims 3, 7-8, 12, 17-30, 33, 38-39 are cancelled. 
Rejection of claims 1-2, 4-6, 9-11, 13-16, 31-32, 34-37, 40-42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 6, 9-13, 16, 31-32, 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 10,637,626 B2) in view of Nagaraja et al. (US 10,225,867 B2) and Oh et al. (US 2019/0069312 A1). 

Regarding claims 1, 31, Li discloses a method for transmitting data or a UE, the method or the UE comprising: 
a transceiver, and at least one processor connected with the transceiver, wherein the processor is configured to read and execute a program in a memory and wherein the transceiver is configured to receive and transmit data under a control of the processor (see at least col. 5, lines 44-50);
determining, by a UE, a start position of a time unit of the UE (see col. 7, lines 25-41, discloses at least a start position), and determining a division of uplink and downlink regions in the time unit (see col. 8, lines 15-46, discloses configuration of subframes between uplink and downlink, particularly describes how a 10 ms frame is divided and configured into uplink and downlink subframes, see also col. 12, lines 45-67); 
detecting, by the UE, a downlink control channel in the downlink region of the time unit (see col. 8, lines 15-46, discloses downlink region, see col. 9, lines 65- col. 10, line 10 discloses a DCI or control channel for signaling the timing information); and 
performing, by the UE, a uplink transmission in an uplink region corresponding to the downlink region according to a detection result (see col. 12, lines 45-67, discloses based on received indication performing uplink, an S subframe which can be downlink can be configured as uplink). 
Li fails to disclose but Nagaraja discloses wherein the time unit is one slot (see fig. 7, describes multiple mini-slots are equivalent to one slot). Nagaraja further discloses configuration of mini-slots or indication mechanism (col. 7, lines 27-49). Nagaraja further discloses wherein determining by the UE, the division of uplink and downlink regions in the time unit comprises: receiving, by the UE, a second configuration signaling, and determining the division of uplink and downlink regions in the time unit according to the second configuration signaling (col. 7, lines 27-49, fig. 8-9, see also col. 13, line 36-col. 14, discloses indicating the position of data in subframe); wherein the second configuration signaling carries information about a start position or an end position of one or more downlink regions in the time unit (fir. 8-9, col. 13, line 36-col. 14, line 2, discloses control information indicating the location including start and end time for data, which is described to be in downlink); or the second configuration signaling carries information about an end position of one or more uplink regions in the time unit(see Id. also see col. 12, lines 38-57, discloses that the mini-slot can carry information in uplink or downlink).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include dividing subframe into smaller time periods of transmission as described by Nagaraja. 
The motivation for doing so would be to allow efficient support of different usage scenarios such as URLLC and allow dynamic resource sharing. 
Li fails to disclose but Oh discloses determining, by a UE, a start position of one slot of the UE (see par. 0298).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include determining by a UE a start position of the time slot of the UE to allow configuring of shortened TTIs as described by Oh. 
The motivation for doing so would be to allow improving channel occupancy as described by OH at fig. 19-20. 

Regarding claims 9, 36, Li discloses a method for transmitting data or an eNB, the method or the eNB comprising: 
a transceiver, and at least one processor connected with the transceiver, wherein the processor is configured to read and execute a program in a memory and wherein the transceiver is configured to receive and transmit data under a control of the processor (see at least col. 5, lines 44-50);
determining, by an eNB, a start position of a time unit of a UE (see col. 7, lines 25-41, discloses at least a start position), and determining a division of uplink and downlink regions in the time unit of the UE (see col. 8, lines 15-46, discloses configuration of subframes between uplink and downlink, particularly describes how a 10 ms frame is divided and configured into uplink and downlink subframes, see also col. 12, lines 45-67); 
sending, by the eNB, a downlink transmission to the UE in a downlink region in the time unit of the UE (see col. 8, lines 15-46, discloses downlink region, see col. 9, lines 65- col. 10, line 10 discloses a DCI or control channel for signaling the timing information); and 
receiving, by the eNB, an uplink transmission of the UE in an uplink region corresponding to the downlink region comprising the downlink transmission (see col. 12, lines 45-67, discloses based on received indication performing uplink, an S subframe which can be downlink can be configured as uplink);
wherein after the eNB determines the division of uplink and downlink regions in the time unit of the UE, the method further comprises:
notifying, by the eNB, the UE of the division of uplink and downlink regions in the time unit of the UE via second configuration signaling (see col. 10, lines 16-col. 11, lines 63, discloses configuration signaling indicating particular frame structure, the particular uplink downlink within a time unit), wherein:
the second configuration signaling carries information about a start position or end position of one or more downlink regions in the time unit of the UE (see col. 10, lines 16-col. 11, lines 63, discloses configuration signaling indicating particular frame structure, which allows the UE to determine the downlink and uplink divisions); or the second configuration signaling carries information about end position of one or more uplink regions in the time unit of the UE (see col. 10, lines 16-col. 11, lines 63, discloses configuration signaling indicating particular frame structure, which allows the UE to determine the downlink and uplink divisions). 
Li fails to disclose but Nagaraja discloses wherein the time unit is one slot (see fig. 7, describes multiple mini-slots are equivalent to one slot). Nagaraja further discloses configuration of mini-slots or indication mechanism (col. 7, lines 27-49). Nagaraja further discloses wherein determining by the UE, the division of uplink and downlink regions in the time unit comprises: receiving, by the UE, a second configuration signaling, and determining the division of uplink and downlink regions in the time unit according to the second configuration signaling (col. 7, lines 27-49, fig. 8-9, see also col. 13, line 36-col. 14, discloses indicating the position of data in subframe); wherein the second configuration signaling carries information about a start position or an end position of one or more downlink regions in the time unit (fir. 8-9, col. 13, line 36-col. 14, line 2, discloses control information indicating the location including start and end time for data, which is described to be in downlink); or the second configuration signaling carries information about an end position of one or more uplink regions in the time unit(see Id. also see col. 12, lines 38-57, discloses that the mini-slot can carry information in uplink or downlink).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include dividing subframe into smaller time periods of transmission as described by Nagaraja. 
The motivation for doing so would be to allow efficient support of different usage scenarios such as URLLC and allow dynamic resource sharing. 
Li fails to disclose but Oh discloses determining, by an eNB , a start position of one slot of the UE (see par. 0298).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include determining by a UE a start position of the time slot of the UE to allow configuring of shortened TTIs as described by Oh. 
The motivation for doing so would be to allow improving channel occupancy as described by OH at fig. 19-20. 

Regarding claims 2, 32, Li discloses the method wherein determining, by the UE, the start position of the time unit of the UE comprises: 
receiving, by the UE, a first configuration signaling, and determining the start position of the time unit according to the first configuration signaling, wherein: the first configuration signaling carries a time offset of the time unit relative to a preset reference time unit; or the first configuration signaling carries information about the start position of the time unit (see col. 13, lines 18-25, discloses configuration in which a particular start position is indicated). Note that Nagaraja discloses wherein the time unit is at least one slot as described with respect to independent claim above (see fig. 7). 

Regarding claims 10, 37, Li discloses the method wherein after the eNB determines the start position of the time unit of the UE, the method further comprises: notifying, by the eNB, the UE of the start position via a first configuration signaling, wherein: the first configuration signaling carries a time offset of the time unit of the UE relative to a preset reference time unit; or the first configuration signaling carries information about the start position of the time unit of the UE (see col. 13, lines 18-25, discloses configuration in which a particular start position is indicated). Note that Nagaraja discloses wherein the time unit is at least one slot as described with respect to independent claim above (see fig. 7).

Regarding claims 6, 16, Li discloses the method further comprises at least one of following: quantities of downlink regions in time units for transmitting different services are same or different; quantities of uplink regions in time units for transmitting different services are same or different; if the time unit comprises at least two downlink regions, lengths of respective downlink regions are same or different; if the time unit comprises at least two uplink regions, lengths of respective uplink regions are same or different (see col. 3, lines 51-65, discloses configuration of uplink and downlinks to be more than one subframes with uplink and downlinks regions). Note that Nagaraja discloses wherein the time unit is at least one slot as described with respect to independent claim above (see fig. 7).

Regarding claim 11, Li discloses the method wherein configuring, by the eNB, UEs at edges of cells with a fixed start position of time unit via the first configuration signaling, and the fixed start position of time unit is a predefined or prescribed start position; or configuring, by the eNB, UEs at centers of cells with same or different start positions of time units via the first configuration signaling  (see col. 7, lines 15-col. 8, line 46, discloses configuring a start position regardless of where the UE is located, the start position is also described as predefined). Note that Nagaraja discloses wherein the time unit is at least one slot as described with respect to independent claim above (see fig. 7).

Regarding claims 13, 40, Li discloses the method wherein determining, by the eNB, the start position of the time unit of the UE, and determining the division of uplink and downlink regions in the time unit of the UE comprises: determining, by the eNB, a downlink region in a one slot of the UE as a GP region or a downlink region in a one slot of another UE; and/or determining, by the eNB, an uplink region in a one slot of the UE as a GP region or an uplink region in a one slot of another UE (see col. 8, lines 14-31, discloses determining an uplink region in a time unit of another UE, or a different radio frame). Note that Nagaraja discloses wherein the time unit is at least one slot as described with respect to independent claim above (see fig. 7).

Claims 4-5, 14-15, 34-35, 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Nagaraja and Oh as applied to claim 1, 9 above, and further in view of Yang et al. (US 9,893,801).

Regarding claims 4, 34, Li discloses the method wherein performing, by the UE, the uplink transmission in the uplink region corresponding to the downlink region according to the detection result comprises: if a downlink control channel with an uplink DCI format is detected, then transmitting, by the UE, an uplink shared channel in an uplink region corresponding to a downlink region comprising the downlink control channel; or if a downlink control channel with a downlink DCI format, indicating a downlink Semi- Persistent Scheduling (SPS) resource release is detected, then feeding back, by the UE, ACK/NACK in an uplink region corresponding to a downlink region comprising the downlink control channel (see col. 10 lines 11-col. 11, line 55, discloses detecting DCI, and performing uplink). 
Li fails to disclose but Yang discloses if a downlink shared channel is detected, then feeding back, by the UE, ACK/NACK in an uplink region corresponding to a downlink region comprising the downlink shared channel (see fig. 14, discloses receiving downlink in shared channel, and in response feeding back HARQ in uplink). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include detecting a downlink shared channel and feeding back ack/nack in an uplink region corresponding to the downlink region as described by Yang. 
The motivation or doing so would be to allow transmission of harq. 

Regarding claims 14, 41, Li fails to disclose the method wherein receiving, by the eNB, the uplink transmission of the UE in the uplink region corresponding to the downlink region comprising the downlink transmission comprises: if the downlink transmission is a downlink control channel with a downlink DCI format, indicating a downlink SPS resource release, receiving, by the eNB, ACK/NACK feedback for the downlink control channel in an uplink region corresponding to a downlink region comprising the downlink control channel; or if the downlink transmission is a downlink shared channel, receiving, by the eNB, ACK/NACK feedback for the downlink shared channel in an uplink region corresponding to a downlink region comprising the downlink shared channel; or if the downlink transmission is a downlink control channel with an uplink DCI format, receiving, by the eNB, an uplink shared channel corresponding to the downlink control channel in an uplink region corresponding to a downlink region comprising the downlink control channel. 
Yang discloses if the downlink transmission is a downlink shared channel, receiving, by the eNB, ACK/NACK feedback for the downlink shared channel in an uplink region corresponding to a downlink region comprising the downlink shared channel (see fig. 14, discloses receiving downlink in shared channel, and in response feeding back HARQ in uplink). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include detecting a downlink shared channel and feeding back ack/nack in an uplink region corresponding to the downlink region as described by Yang. 
The motivation or doing so would be to allow transmission of harq. 

Regarding claims 5, 35, Li discloses the method wherein if a downlink control channel with a downlink DCI format indicating a downlink SPS resource release is detected, the uplink region corresponding to the downlink region is: a predefined or pre-configured uplink region in a same time unit as the downlink region comprising the downlink control channel; or an uplink region determined according to an indicating field in the downlink control channel; or an uplink region spaced from an end of the downlink region comprising the downlink control channel by a preset length of time after the end of the downlink region; or if a downlink shared channel is detected, the uplink region corresponding to the downlink region is: a predefined or pre-configured uplink region in a same time unit as the downlink region comprising the downlink shared channel; or an uplink region determined according to an indicating field in scheduling signaling of the downlink shared channel; or an uplink region spaced from an end of the downlink region comprising the downlink shared channel by a preset length of time after the end of the downlink region; or if a downlink control channel with an uplink DCI format is detected, the uplink region corresponding to the downlink region is: a predefined or pre-configured uplink region in a same time unit as the downlink region comprising the downlink control channel; or a predefined or pre-configured uplink region in a time unit after the time unit comprising the downlink region; or an uplink region determined according to an indicating field in the downlink control channel (col. 10, lines 11-col. 12, line 11, discloses if a DCI is detected, the uplink region is at least predefined after downlink or at least based on uplink region as defined in DCI (second- third limitation)). Note that Nagaraja discloses wherein the time unit is at least one slot as described with respect to independent claim above (see fig. 7).

Regarding claims 15, 42, Li discloses the method wherein if a downlink control channel with a downlink DCI format indicating a downlink SPS resource release is detected, the uplink region corresponding to the downlink region is: a predefined or pre-configured uplink region in the same time unit as the downlink region comprising the downlink control channel; or an uplink region indicated in an indicating field in the downlink control channel; or an uplink region spaced from the end of the downlink region comprising the downlink control channel by a preset length of time after the end of the downlink region; or if a downlink shared channel is detected, the uplink region corresponding to the downlink region will be: a predefined or pre-configured uplink region in the same time unit as the downlink region comprising the downlink shared channel; or an uplink region indicated in an indicating field in scheduling signaling of the downlink shared channel; or an uplink region spaced from the end of the downlink region comprising the downlink shared channel by a preset length of time after the end of the downlink region; or if a downlink control channel with an uplink DCI format is detected, the uplink region corresponding to the downlink region will be: a predefined or pre-configured uplink region in the same time unit as the downlink region comprising the downlink control channel; or a predefined or pre-configured uplink region in a time unit after the time unit comprising the downlink region comprising the downlink control channel; or an uplink region indicated in an indicating field in the downlink control channel (col. 10, lines 11-col. 12, line 11, discloses if a DCI is detected, the uplink region is at least predefined after downlink or at least based on uplink region as defined in DCI (second or third limitation)). Note that Nagaraja discloses wherein the time unit is at least one slot as described with respect to independent claim above (see fig. 7).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-6, 9-11, 13-16, 31-32, 34-37, 40-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466